COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Huff and Senior Judge Haley


EG&G TECHNICAL SERVICES, INC. AND
 INSURANCE COMPANY OF THE
 STATE OF PENNSYLVANIA
                                                                      MEMORANDUM OPINION *
v.     Record No. 0834-12-4                                                PER CURIAM
                                                                        SEPTEMBER 4, 2012
CHERYL L. TIFFANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kathryn Spruill Lingle; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellants.

                 (Craig A. Brown; Ashcraft & Gerel, LLP, on brief), for appellee.


       EG&G Technical Services, Inc. (hereinafter referred to as employer) appeals a decision

of the Workers’ Compensation Commission reversing the deputy commissioner’s opinion and

reinstating disability benefits to Cheryl L. Tiffany (claimant). Employer contends the

commission erred by 1) finding the medical evidence did not provide sufficient information to

determine if claimant had been released to perform her pre-injury job duties, 2) finding employer

had the burden of establishing claimant’s treating physician was familiar with her pre-injury job

duties, and 3) “placing the burden of proof on [employer] to prove that [claimant’s] non-work

related conditions did not prevent a return to work.” We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Tiffany v. EG&G Technical Servs.,

Inc., VWC File No. JCN VA000-0031-3183 (Apr. 9, 2012). We dispense with oral argument


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-